Title: To Thomas Jefferson from Samuel Hanson, 6 April 1801
From: Hanson, Samuel
To: Jefferson, Thomas



Sir,
George-Town, April 6th., 1801.

It would have been difficult, some weeks ago, to persuade myself that any motives, however imperious, could urge a modest Man—such as I feel myself to be—to tax your liberality in the manner that I have done. On sight of my signature, you will have reason to complain that a temporary retreat from the cares of Government has failed to shelter you from the persecution of my Addresses. The Apology that I am about to make for my new transgression is, perhaps, of all others, the worst that could be offered; namely, your uniform indulgence to me, and, particularly, your kindness at my last Interview. Considerations, such as these, should prompt me to consult your repose, rather than to disturb it. But, Sir, it is the fate of Generosity to encourage, instead of repressing, additional claims to favour.
Your voluntary introduction of the subject in which the colour of my temporal fate is involved, releases me from the silence which I had imposed upon myself. It is to cherish, and, at the same time, to justify your good intentions in my favour that I am tempted once more to intrude upon your privacy, in order to state that my Friend, J. T. Mason—who was never yet, knowingly, the friend of any dishonest Man—waited on you, the day before your departure, for the sole purpose of urging my Claims to your favour. In this he was prevented by the presence of others. It is to apprise you of this Circumstance, so reputable to me, that I have taken the liberty now to address you. My pretensions would be very defective indeed, were they to be unsupported by the advocation of that virtuous and enlightened Man.

I have already taken the liberty to state to you the irksomeness of my present employment; the uncertainty of the tenure by which it is held, and the Causes of that uncertainty: One of which is the Hostility of my Employers; the other, such as is not proper to be repeated on paper. Not to dwell on the confinement, little short of that of a Gaol, rigorously expected, if not exacted, from me, think of the state of a Man, addicted to Letters, doomed for life to the insipid occupation of writing his name, or of passing through his fingers Slips of Paper, uninteresting to every Human Being except the real Owner; Employments that neither require, nor permit, the Exercise of the mind! This, however, might be borne. But what shall I say of my Sufferings arising from another Source? Possessing, perhaps, too keen a sensibility, if possible, on that score, who can describe the situation of an honest man exposed, ex officio, to be a daily, yet involuntary, witness, of improprieties, of Knaveries, which [he must] neither censure nor reveal? “A witness”, did I say? I am more. In these inequitous scenes I am compelled to be an Agent, if not an Accessary.
Good Sir, I have done. Excuse this, which Shall be my last offence. when I reflect on the date of the Acquaintance with which you have honoured me, I am struck with my temerity. I am impelled to it, contrary to the natural timidity of my temper, by a Species of despair; a despair produced by the helpless situation of a large family. This last plea for forgiveness will not, I trust, be urged in vain. Sir, you, too, are a Father!
With sentiments of perfect respect and Esteem, I remain Sir Your much-obliged Servt

S Hanson of Saml


P.S. Enclosed is a voucher for my integrity, the more weighty, as being, in a manner, obtained from my Enemies. These were all the Tories, both Foreign & Native, of that period; whom, by resisting certain usurpations, I had grievously offended. I have only to add that my invitation was declined—and that from tenderness to themselves, not to me.

